PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/514,335
Filing Date: 17 Jul 2019
Appellant(s): Meisselbach et al.



__________________
Michael D. Beck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on pages 4-5 argues that: “In rejecting independent claim 1, the Examiner contends that it would have been obvious to modify the housing of Frischke "to incorporate a permeable section as it protects the radio module, in addition to helping the controller to transmit/receive the radio signal without any interference." Office Action, p. 4. The Examiner's cited rationale is legally insufficient to support the obviousness rejection of claim 1. As expressed in the KSR decision, the Examiner must provide some clearly articulated rationale with some rational underpinning. See, M.P.E.P. $2142. The Examiner's stated rationale does not meet this standard. As best understood, the Examiner provides two reasons for modifying Frischke: 1) to protect the radio module; and 2) to help the controller transmit/receive the radio signal without interference. In making the rejection, the Examiner acknowledged that the radio module (12) of Frischke has its own housing formed of a permeable material. The radio module housing of Frischke thus already achieves both results — it protects the antenna (13) within the module and it allows the radio signal to be transmitted/received without interference. With respect to the "protection" reason, the Examiner has not identified In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Frischke discloses a control unit 1 comprising: a housing 10 including a side having an installation recess 20 with an opening, said housing including a metallic section formed from a metallic material and a permeable section formed from a radio wave/signal permeable material (“The partition line between the part of the housing made of material impermeable for electromagnetic waves and the part made of material permeable for electromagnetic waves should be 

Appellant argues on page 5 argues that: “As to the second reason — to "help" with transmission - the Examiner has not identified any aspect of the cover (122) and cap (123) of Zhang that helps the transmission of radio signals without interference. Although the material of the cover and cap is not specifically identified as permeable in Zhang, permeability can be inferred. See, Zhang §[0028]. But that is all that can be said about the Zhang cover and cap — that they are permeable to radio waves. There is nothing in Zhang that describes helping the transmission of radio waves. Again, the Examiner acknowledged that the radio module (12) of Frischke includes a permeable housing, so that the module housing "helps" the transmission of radio signals without interference in the same manner as the cover and cap of Zhang — i.e., simply by virtue of being formed of a permeable material. The stated rationale does not identify how the structure of Zhang provides different "helping" or provides "help" in a different way from what is disclosed in Frischke. The Examiner has not provided any clearly articulated rationale as to why a person of ordinary skill in the art would change the “help with transmission/reception" provided in Frischke with the "help" provided in Zhang. Since the Examiner has not provided a clearly articulated rationale with some rational underpinning, the obviousness rejection of independent claim | must fail. Reversal of the obviousness rejection of all of the pending claims is therefore mandated. Furthermore, there is no rational basis to modify Frischke in the manner suggested. Frischke discloses a medical apparatus with an implantable unit connected to a control unit that includes a radio”. Examiner disagrees with the appellant argument. As mentioned above in response to previous argument, the radio permeable protection covering 122 and the 
Appellant argues on page 6 argues that: “Frischke has specifically configured the radio module (12) and its interface with the metallic housing (10) in a manner that protects the patient from radio waves transmitted by the antenna (13, 13a). Any changes to the structure of the housing (10) of Frischke would necessarily alter this protection”. Examiner disagrees with the appellant argument. As mentioned above in response to previous argument, the radio permeable protection covering 122 and the transparent cap 123 provides protection to the enclosed radio module or antenna from an external impact and external agent like water and other liquid without interfering with the radio waves transmitted by the radio module. In Par. [0028], Zhang states, “A first 
Appellant argues on page 7 argues that: “The Examiner has also failed to demonstrate that the modification of Frischke by Zhang would have some reasonable expectation of success. It is not enough that the cover and cap of Zhang could be incorporated into Frischke. There must be some expectation of improving the function or performance of the structure in Frischke in order to motivate the person of ordinary skill in the art to make the modification. As discussed above, the Examiner has not identified any way that modifying Frischke with Zhang would improve the function or performance of the Frischke structure or would otherwise produce any particular success. There is nothing in the teachings of the Frischke and Zhang references that would motivate a person of skill in the art to turn to Zhang for improvements to the structure of Frischke. In the absence of a rational basis to modify Frischke with Zhang, the obviousness rejection of claim | must fail. Reversal of the rejections of the pending claims is appropriate”. Examiner disagrees with the appellant 
Appellant argues on page 7 argues that: “The obviousness rejection of dependent claim 5 is also in error. Intervening claim 3 recites one or more contact surfaces that are contactable with the radio module via the opening. Dependent claim 5 further recites a contact plate with one or more flat contact surfaces. The Examiner relies on Fig. 13 of Frischke and identifies the "lower surface of the recess 20 where the connector 23 is disposed" as corresponding to the claimed contact plate with flat contact surfaces. There is nothing in the Frischke disclosure that describes the component (23), the interface between the radio module (12) and the component (23) or the interface between the radio module (12) and the recess (20). It is apparent that the drawing in Fig. 13 is more schematic in nature so it is improper to draw concrete structural 
Appellant argues on page 8 argues that: “As best understood, the Examiner's rationale to incorporate the Frischke/Zhang combination to control a hydraulic valve is because the Frischke/Zhang combination could be used to control a hydraulic valve, thereby increasing the functionality and usage of the Frischke/Zhang combination. This is not a rationale or a motivation for a person of ordinary skill — it is simply a statement of the result of using the Frischke/Zhang controller to actuate a hydraulic valve. As noted above, a finding of obviousness requires a clearly articulated rationale with some rational underpinning. The Examiner's statement falls short of this standard, and essentially dissolves into a finding that the Frischke/Zhang could be used for anything, including as a controller for a hydraulic valve. The starting point for this obviousness determination is the Frischke controller, and the ultimate question is whether it would have been obvious to a person of ordinary skill in the art to use the is configured to actuate a hydraulic valve”, recites the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647. Further, Yildirim in the same filed of endeavor teaches an electronic controller 500 comprises a radio module 100 and a control unit 200 and the control unit 200 is configured to actuate/control a hydraulic valve (Par. [0025]- [0026]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Frischke to use the radio module of Frischke to control a hydraulic value as suggested by Yildirim. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAGAR SHRESTHA/Examiner, Art Unit 2841                                                                                                                                                                                                        
Conferees:


/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        
{

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.